
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.5



FLUOR EXECUTIVE

DEFERRED COMPENSATION PROGRAM

(Amended and Restated as of April 21, 2003)


1

--------------------------------------------------------------------------------




FLUOR EXECUTIVE

DEFERRED COMPENSATION PROGRAM

(Amended and Restated as of April 21, 2003)


        THIS INSTRUMENT, executed and made effective as of April 21, 2003 by
FLUOR CORPORATION, a Delaware corporation, evidences an amendment and
restatement of the terms of the Fluor Executive Deferred Compensation Program
(formerly known as the Fluor Corporation and Subsidiaries Executive Deferred
Compensation Program) adopted for the benefit of certain key employees of Fluor
Corporation and its subsidiaries.


WITNESSETH:


        WHEREAS, the Company has previously amended and restated the terms and
conditions of the Fluor Executive Deferred Compensation Program (formerly known
as the Fluor Corporation and Subsidiaries Executive Deferred Compensation
Program), referred to herein as the "Plan", on May 1, 1997 and January 1, 2002;
and

        WHEREAS, the Company is in the process of updating the administrative
process respecting the Plan, and for this and other reasons now desires to amend
and restate the terms and conditions of the Plan;

        NOW, THEREFORE, the Company hereby declares the current terms and
conditions of the Fluor Executive Deferred Compensation Program (formerly known
as the Fluor Corporation and Subsidiaries Executive Deferred Compensation
Program) to be, as of April 21, 2003, as follows:


ARTICLE I

THE PLAN


1.1NAME. This Plan shall be known as the "Fluor Executive Deferred Compensation
Program".

1.2PURPOSE. This Plan is adopted for the purpose of providing eligible executive
employees with a means to satisfy future financial needs and also for the
purpose of providing such employees with retirement and other benefits which,
because of various contribution and benefit accrual limitations, cannot be
provided for them under the tax qualified retirement, profit sharing and savings
plans in which such employee is a participant. The Company intends that the Plan
constitute an unfunded "top hat" plan maintained for the purpose of providing
deferred compensation to a select group of management or highly compensated
employees under applicable provisions of ERISA.

1.3PLAN ADMINISTRATION. The Plan shall be administered by the Committee in
accordance with the following:

(a)The Committee, on behalf of the Participants and their Beneficiaries, shall
enforce the Plan in accordance with its terms, shall be charged with the general
administration of the Plan, and shall have all powers necessary to accomplish
its purposes, including, but not by way of limitation, the following:

(i)To determine all questions relating to the eligibility of employees to
participate;

(ii)To construe and interpret the terms and provisions of this Plan;

(iii)To compute and certify to the amount and kind of benefits payable to
Participants or their Beneficiaries;

(iv)To maintain all records that may be necessary for the administration of the
Plan;

2

--------------------------------------------------------------------------------



(v)To provide for the disclosure of all information and the filing or provision
of all reports and statements to Participants, Beneficiaries or governmental
agencies as the Committee may determine or as shall be required by law;

(vi)To make and publish such rules for the regulation of the Plan and procedures
for the administration of the Plan as are not inconsistent with the terms
hereof; and

(vii)To appoint a plan administrator or any other agent, and to delegate to such
person such powers and duties in connection with the administration of the Plan
as the Committee may from time to time prescribe.



(b)The Committee shall have full discretion to make factual determinations as
may be necessary and to construe and interpret the terms and provisions of this
Plan, which interpretation or construction shall be final and binding on all
parties, including but not limited to the Company and any Participant or
Beneficiary. The Committee shall administer such terms and provisions in a
uniform manner and in full accordance with any and all laws applicable to the
Plan.

(c)To enable the Committee to perform its functions, the Company shall supply
full and timely information to the Committee on all Plan matters relating to the
Participants, their death or other cause of termination, and such other
pertinent facts as the Committee may require.


ARTICLE II

DEFINITIONS


2.1DEFINITIONS.

Accrual Accounts—shall mean a Participant's Excess Benefit Accrual Account and
Pre-Effective Date Excess Benefit Accrual Accounts, if any.

Beneficiary—The beneficiary designated on a form provided by the Participant's
corporate employer, or, if no such designation has been made, the beneficiary
designated by the Participant under the Retirement Plan, or, in the absence of
any designation, the personal representative of the Participant's estate.

Board—shall mean the Board of Directors of Fluor Corporation.

Change of Control—"Change of Control" of the Company shall be deemed to have
occurred if, (i) a third person, including a "group" as defined in
Section 13(d)(3) of the Securities Exchange Act of 1934, acquires shares of the
Company having twenty-five percent or more of the total number of votes that may
be cast for the election of directors of the Company; or (ii) as the result of
any cash tender or exchange offer, merger or other business combination or any
combination of the foregoing transactions (a "Transaction"), the persons who
were directors of the Company before the Transaction shall cease to constitute a
majority of the Board of the Company or any successor to the Company.

Code—shall mean the Internal Revenue Code of 1986, as amended.

Committee—shall mean the Executive Compensation Committee of the Company.

Company—shall mean Fluor Corporation.

Crediting Options—shall mean the crediting options shown on Schedule A, as
modified from time to time.

3

--------------------------------------------------------------------------------



Deferral Account—shall mean collectively, a Participant's Deferred Incentive
Award Account, Deferred Salary Account, Pre-Effective Date Deferral Account, the
Pre-Effective Date Deferred Salary Accounts and the Pre-1986 Deferral Accounts.

Deferred Incentive Award Account—shall have the meaning set forth in Section 6.1
hereof.

Deferred Salary Account—shall have the meaning set forth in Section 6.1 hereof.

Effective Date—shall mean May 1, 1995.

Eligible Employee—shall mean any employee of the Company or its subsidiaries who
(a) is eligible to participate in the Retirement Plan or has been specifically
designated as eligible for participation in this Plan by the Committee and
(b) is an Executive.

ERISA—shall mean the Employee Retirement Income Security Act of 1974, as
amended.

Excess Benefit Accrual Account—shall have the meaning set forth in Section 6.2
hereof.

Excess 401(k) Account—shall mean the accounts maintained pursuant to the Prior
Plan to compensate for lost benefits under the Savings Plan that were
attributable to the annual contribution limitations of section 401(k) of the
Code.

Executive shall mean any employee who has been determined to be eligible to
participate in the Fluor Corporation and Subsidiaries Executive Incentive
Compensation Program, or any other person which the Committee determines to be
eligible for participation.

Fiscal Year—shall mean the twelve-month period ending on December 31 of each
year.

Incentive Award—shall mean awards made pursuant to the terms of the Fluor
Corporation and Subsidiaries Executive Incentive Compensation Program, and any
other incentive program for Executives or other highly compensated employees
whose participants the Committee determines to be eligible for participation in
this Plan.

Net Asset Value—shall mean a mutual fund's share value, calculated once a day,
based on the closing market price for each security in the fund's portfolio. It
is computed by deducting the fund's liabilities from the portfolio's total
assets and dividing this amount by the number of shares outstanding.

Participant—shall mean any Eligible Employee who has one or more Deferral
Accounts and/or one or more Accrual Accounts under this Plan.

Performance Plan—shall mean the Fluor Performance Plan.

Plan—shall mean the Fluor Executive Deferred Compensation Program the terms of
which are set forth herein.

Pre-1986 Deferral Account—shall have the meaning set forth in Section 6.1
hereof.

Pre-Effective Date Deferral Account—shall have the meaning set forth in
Section 6.1 hereof.

Pre-Effective Date Deferred Salary Account—shall have the meaning set forth in
Section 6.1 hereof.

Pre-Effective Date Excess Benefit Accrual Account—shall have the meaning set
forth in Section 6.2 hereof.

Prior Plan—shall mean the Fluor Corporation and Subsidiaries Executive Deferred
Salary Program.

Retirement Plan—shall mean the Fluor Corporation Defined Retirement Plan.

Salary—shall mean the base salary regularly paid to an employee including the
employee's deferrals under Sections 401(k) and 125 of the Code.

4

--------------------------------------------------------------------------------



Savings Plan—shall mean the Fluor Corporation Salaried Employees' Savings
Investment Plan.

Termination of Service—Termination of the full-time employee/employer
relationship between a Participant and Fluor Corporation or any of its
subsidiaries by reason of retirement, death, resignation, involuntary
termination, permanent total disability or change in status to a part-time
employee, as these terms are defined for purposes of the Retirement Plan.


ARTICLE III

PARTICIPATION


3.1SALARY DEFERRALS. Any Eligible Employee will, for the period of such
membership, be entitled to defer all or a portion of Salary pursuant to the
provisions of Section 4.2(a) hereof for so long as he or she remains an Eligible
Employee. If an Eligible Employee is removed as an Executive, such Eligible
Employee will, notwithstanding such removal, remain eligible to defer salary
through the end of the calendar year in which such removal occurred.

3.2INCENTIVE AWARD DEFERRALS. Any Eligible Employee who earns an Incentive Award
which becomes payable after the Effective Date will be entitled to defer such
Incentive Award or portion thereof pursuant to the provisions of Section 4.2(b)
hereof.

3.3EXISTING ACCOUNTS. All undistributed account balances in the Prior Plan as of
the Effective Date are hereby transferred to and made a part of this Plan. The
Prior Plan is hereby merged into this Plan as of the Effective Date and all
benefits previously payable under the Prior Plan shall be paid solely from this
Plan. Any such account balances will be subject to Adjustment pursuant to the
terms of Section 7.1 hereof and, subject to the deferral period or periods
previously elected by the Employee, will be maintained, determined and
distributed in accordance with the terms hereof. All undistributed account
balances of Eligible Employees under the Fluor Excess Benefit Plan as of the
Effective Date are hereby transferred to and made a part of this Plan and such
account balances will be subject to Adjustment pursuant to the terms of
Section 7.1 hereof. On and after the Effective Date all benefits previously
payable to Eligible Employees under the Fluor Excess Benefit Plan shall be paid
solely under this Plan.

3.4EXCESS BENEFIT ACCRUALS. As of the last day of each calendar year each
Eligible Employee shall be entitled to receive an Excess Benefit Accrual if and
to the extent earned in accordance with the provisions of Section 5.1 hereof.


ARTICLE IV

DEFERRALS


4.1AMOUNTS SUBJECT TO DEFERRAL. Subject to the effect of any previously
authorized or required deductions, reductions or income or employment tax
withholdings applicable to such compensation, an Eligible Employee may elect to
defer all or any portion of his or her Salary or any Incentive Award, or his or
her distributions upon termination subsequent to a Change in Control, as
described in Section 9.1.

4.2TIMING AND MECHANICS OF ELECTION.

(a)Salary—The amount of Salary to be deferred for future payroll periods must be
specified by the Eligible Employee in writing to his or her corporate employer
as a fixed percentage of Salary. Such deferral election shall be effective with
the first payroll period that begins within the month following receipt of the
election by the Company and will continue in effect until a subsequent election
or termination of the election is received by the Company, which change or
termination shall also be effective as of the first payroll period that begins
within the

5

--------------------------------------------------------------------------------



month following receipt of such election or termination. The deferral percentage
so specified may not be changed, terminated or re-initiated more often than once
every month.

(b)Incentive Awards—The amount of any Incentive Award to be deferred must be
specified by the Eligible Employee in writing to his or her corporate employer
no later than the end of the fiscal period(s) for which performance is measured
in determining the amount of the Incentive Award. The amount to be deferred may
be specified either as a fixed dollar amount or as a percentage of the Incentive
Award. Such amount or percentage, once specified, is irrevocable as to such
Incentive Award.

(c)Change of Control—The amounts to be deferred under Section 9.1 must be
specified by the Eligible Employee in writing to his or her corporate employer
at the time the election is required to be made pursuant to Section 9.1. The
amount to be deferred shall be the entire lump sum distribution due upon Change
of Control, or this amount taken with all or a portion of the other moneys due
to him or her from the Company upon termination, as described in Section 9.1.



4.3DEFERRAL PERIODS. Unless otherwise specified by the Eligible Employee at the
time of his or her deferral election, payment of such amounts shall be deferred
until such Eligible Employee's Termination of Service. If a specific deferral
period has been selected, the deferral period shall end upon the earlier to
occur of (a) the Eligible Employee's Termination of Service or (b) expiration of
the specified deferral period.


ARTICLE V

OTHER ACCRUALS


5.1EXCESS BENEFIT ACCRUALS. As of the last business day of each month, the
Company shall credit the Excess Benefit Accrual Account of each Eligible
Employee with an amount equal to the excess of the amount of Company
contributions which would have been allocated to such Eligible Employee's
account under the Retirement Plan for the calendar year but for the limitations
imposed by Sections 401 and 415 of the Code over the actual amount of company
contributions allocated to his or her accounts under such plans for the calendar
year. As of the last business day of each calendar month, the Company shall
credit the Excess Benefit Accrual Account of each Eligible Employee with an
amount equal to the excess of the amount of Company contributions which would
have been made to the account of such Eligible Employee for such month under
Section 5.1 and Article VI of the Savings Plan, but for the limitations imposed
by Sections 401 and 415 of the Code over the actual amount of Company
contributions allocated to his or her accounts for such month pursuant to such
Article VI; provided however, that such amounts will be so credited only if such
Eligible Employee elects, prior to beginning of any such month, to defer an
additional portion of his or her Salary which is equal to the amount by which
the amounts contributed on behalf of such Eligible Employee pursuant to
Section 5.1 of the Savings Plan for such month were reduced by reason of the
limitations imposed by Sections 401 and 415 of the Code. As of the last business
day of each calendar year, the Company shall credit the Excess Benefit Accrual
Account of each Eligible Employee with an amount equal to the excess of the
amount of company contributions which would have been allocated to such Eligible
Employee's account under the Performance Plan for the calendar year but for the
limitations imposed by Sections 401 and 415 of the Code over the actual amount
of Company contributions allocated to his or her accounts under such plan for
the calendar year.

5.2COMPENSATING ACCRUALS. Each Eligible Employee who elects to defer all or a
portion of his or her Salary pursuant to Section 4.2(a) hereof will also be
credited with additional accruals to his or her Deferred Salary Account to
compensate for reductions in Retirement Plan, Savings Plan,

6

--------------------------------------------------------------------------------



and Performance Plan contributions that result from such Salary deferral. Such
accruals shall be calculated as follows:

(a)As of the last business day of each calendar month, there shall be credited
to the account of each Eligible Employee, an additional amount that is equal to
the amount by which Company contributions to such Eligible Employee's accounts
in the Retirement Plan were reduced by reason of Salary deferrals made under
this Plan.

(b)At the last business day of each calendar month, there shall be credited to
the account of each Eligible Employee an additional amount that is equal to the
amount by which Company contributions made under Article VI of the Savings Plan
for such month to the account of such Eligible Employee are reduced by reason of
Salary deferrals made under this Plan.

(c)As of the last business day of each calendar year, there shall be credited to
the account of each Eligible Employee, an additional amount that is equal to the
amount by which Company contributions to such Eligible Employee's accounts in
the Performance Plan were reduced by reason of Salary deferrals made under this
Plan.


ARTICLE VI

MAINTENANCE OF ACCOUNTS


6.1DEFERRAL ACCOUNTS. The Company shall maintain one or more of the following
separate deferral accounts, as applicable, for Eligible Employees: (1) a
Deferred Incentive Award Account to which shall be credited all amounts of
Incentive Awards which have been deferred by such Eligible Employee pursuant to
the provisions of Section 4.2(b) hereof; (2) a Pre-Effective Date Deferral
Account which shall include all undistributed amounts relating to Incentive
Awards as to which a deferral election had been made prior to the Effective
Date, but not including deferred amounts of Incentive Awards for Fiscal Years
ending on or before October 31, 1985; and (3) a Pre-1986 Deferral Account which
shall include all undistributed amounts relating to Incentive Awards for Fiscal
Years ending on or before October 31, 1985; (4) a Pre-Effective Date Deferred
Salary Account to which shall be credited the balance as of the Effective Date
of the amount standing to the credit of such Eligible Employee under the Prior
Plan, reduced by the amount attributable to the Excess 401(k) Account maintained
under such Prior Plan; and (5) a Deferred Salary Account to which shall be
credited all amounts of Salary deferred on and after the Effective Date and all
amounts credited such Eligible Employee pursuant to Section 5.2 hereof.

6.2EXCESS BENEFIT ACCRUAL ACCOUNTS. The Company shall maintain the following
separate accrual accounts, as applicable, for Eligible Employees: (1) a
Pre-Effective Date Excess Benefit Accrual Account to which shall be credited as
of the Effective Date all amounts then standing to the credit of such Eligible
Employees in the Fluor Excess Benefit Plan, and in the Excess 401(k) Account of
the Prior Plan; and (2) an Excess Benefit Accrual Account to which shall be
credited all amounts accruing for the benefit of such Eligible Employee pursuant
to Section 5.1 hereof.

6.3ADJUSTMENTS. Each account of a Participant established pursuant to
Sections 6.1 and 6.2 hereof shall be adjusted monthly to reflect any gains
and/or losses thereon (the "Adjustment") in accordance with the provisions of
Section 7.1 hereof.


ARTICLE VII

CREDITING OPTIONS


7.1CREDITING OPTIONS. The Company has selected certain crediting options, any of
which may be changed, modified or deleted, or additional investment options may
be added, from time to

7

--------------------------------------------------------------------------------



time by the Committee in its discretion (the "Crediting Options"), provided
however, that (a) the Five Year T-Bill Option will remain available for
Pre-Effective Date Deferral Accounts, Pre-Effective Date Deferred Salary
Accounts and Pre-Effective Date Excess Benefit Accrual Accounts and, until the
end of the 1995 fiscal year, for Salary Deferrals put into place prior to the
Effective Date; and (b) the Fluor Average Interest Factor option shall always
remain available for Pre-1986 Deferral Accounts. At the time that an Eligible
Employee first becomes a Participant, the Participant shall allocate deferrals
among the Crediting Options that will be used as a measure of the investment
performance of the contents of each of his or her Deferral and Accrual Accounts
on a form provided by the Committee. In making this designation, the Participant
may specify that all or any 1% multiple of each of his or her Deferral and
Accrual Accounts be deemed to be invested in one or more of the Crediting
Options. Each Participant will be able to reallocate the Crediting Options
(1) for each of his or her Deferral and Accrual Accounts and (2) both for
current account balances and for future contributions to these accounts, once
every month in 1% multiples on a form provided by the Committee. Said
reallocation will be effective as of the first day of the month following the
month in which the form is received by the Committee, unless the form is
received after the monthly deadline set from time to time by the Committee for
receipt of reallocation forms, in which case said reallocation will be effective
as of the first day of the next subsequent month. Until a Participant delivers a
new Crediting Options form to the Committee, his or her prior Crediting Options
shall control. If a Participant has never selected a Crediting Option for
deferrals or accruals made after the Effective Date, he or she shall be deemed
to have elected the Money Market Option. The Company shall use the Participant's
Crediting Option designations as the basis for calculating the Adjustment
component of each Deferral and Accrual Account. If a Participant changes his or
her Crediting Option designations, then such change shall supersede the previous
designation effective the first business day of the month following the month
the change is made. The Company shall begin crediting the Participant's Deferral
Accounts with the amount deferred by the Participant on the last day of the
month in which the applicable deferral amount would have otherwise been paid.
The daily adjustment shall be determined as follows: As of each business day in
which any amount remains credited to any Deferral Account or Accrual Account of
a Participant, each portion of such accounts deemed invested in a particular
Crediting Option shall either be credited or debited with an amount equal to
that determined by multiplying the portion of such account (as measured by
number of shares) deemed invested in a particular Crediting Option by the Net
Asset Value reported for that day for the applicable Investment Option. As to
the applicable amount distributed, the Company shall cease crediting or debiting
adjustments to the Participant's Deferral and/or Accrual Accounts on the last
day of the month prior to the applicable distribution event set forth in
Articles VIII and IX (the "Valuation Date").

Allocation of investment selections shall be made among the Crediting Options. A
Participant shall have absolutely no ownership interest in any Crediting Option.
The Company shall be the sole owner of (if any) funds invested in any such
Investment Option, as well as all amounts accounted for in the Deferral and
Accrual Accounts, all of which shall at all times be subject to the claims of
the Company's creditors.

A Participant shall be entitled to payment of an amount equal to the amount in
each of his or her Deferral and Accrual Accounts in accordance with
Articles VIII and IX hereof.


ARTICLE VIII

ACCOUNT DISTRIBUTIONS


8.1NO DEFERRAL PERIOD SPECIFIED. With respect to any Accrual Account and those
portions of any Deferral Account (including, any Adjustments related thereto) as
to which no specific deferral period has been selected by the Participant at the
time of deferral:

8

--------------------------------------------------------------------------------



(a)The lump sum payment or the first installment will be paid in January of the
year succeeding termination; provided, however, that the Company may in its sole
discretion elect to make payment on or before December 31 of the year of
termination.

(b)In the event of installment payments, the second installment will be paid in
January following the year in which the first installment was paid and all
remaining installments will be paid annually in January.

(c)Payment in cash in one lump sum will be made to all Participants with
aggregate Accrual and Deferral Account balances of less than twenty-five
thousand dollars ($25,000). For all other Participants, payments either in cash
in one lump sum or in annual installments will be at the sole discretion of the
Participant's corporate employer. The number of installment payments will not
exceed twenty.

(d)In the event of the death of a Participant prior to commencement of any
payments hereunder, payments will be made to his or her Beneficiary in
accordance with the foregoing provisions. In the event of the death of a
Participant after commencement of benefit payments in installments but prior to
payment of his or her entire entitlement, payment may be made to his or her
Beneficiary in one lump sum or by continuation of installments at the discretion
of the Participant's corporate employer. In the event installments continue to
the Beneficiary, they will continue to be subject to Adjustment under
Section 7.1 hereof.



8.2SPECIFIED DEFERRAL PERIOD. With respect to those portions of any Deferral
Account (including any Adjustments related thereto) as to which a specified
deferral period has been selected by a Participant at the time of deferral:

(a)Entitlement to payment will occur upon the earlier of the (i) Participant's
Termination of Service or (ii) upon expiration of the specific deferral period.

(b)All payments will be made in a lump sum in cash unless (i) in the cases where
entitlement to payment arises upon expiration of the deferral period, the
Participant designates at the time of deferral that the deferred amount be paid
in a specified number (not to exceed twenty) of annual installments or, (ii) in
cases where entitlement to payment arises upon Termination of Service and where
the Participant has aggregate Accrual and Deferral Account Balances of
twenty-five thousand dollars ($25,000) or more, the Company in its sole
discretion elects to make payments of the deferred amount in a specified number
(not to exceed twenty) of annual installments.

(c)The lump sum payment or the first installment payment will be paid in January
of the year succeeding entitlement; provided, however, that the Company may in
its sole discretion elect to make such payment on or before December 31 of the
year of entitlement.

(d)If a Participant's entitlement is paid in installments, the second
installment payment will be paid during January of the year following the year
in which the first installment was paid and all remaining installments will be
paid annually in the month of January.

(e)In the event of the death of a Participant prior to commencement of any
payments hereunder, payments will be made to his or her Beneficiary in
accordance with the foregoing provisions. In the event of the death of a
Participant after commencement of benefit payments in installments but prior to
payment of his or her entire entitlement, payment may be made to his or her
Beneficiary in one lump sum or by continuation of the installments all at the
discretion of the Participant's corporate employer. If a Participant has
received his or her entire entitlement under one or more, but less than all of
his or her deferral elections, and dies prior to commencement of payments under
one or more unpaid deferral elections he or she shall be considered to have died
prior to the commencement of any payments hereunder.

9

--------------------------------------------------------------------------------



In the event installments continue to the Beneficiary, they will continue to be
subject to Adjustment pursuant to Section 7.1 hereof until distributed.

(f)Notwithstanding the foregoing, in the event of Termination of Service of the
Participant after commencement of benefit payments in installments but prior to
payment of his or her entire entitlement, continued payment may be made to
Participant by continuation of installments, or may be made pursuant to the
provisions of Section 8.1, all at the discretion of the Participant's corporate
employer.

(g)Acceptance of payment of the distributions required hereunder to a
Participant or his or her beneficiary (as applicable) shall constitute a release
by such Participant or beneficiary (as applicable) of all claims against the
Company by the Participant or beneficiary (as applicable).


ARTICLE IX

OTHER DISTRIBUTION EVENTS


9.1CHANGE OF CONTROL.

(a)Notwithstanding any other Section hereof, if a Participant's employment with
the Company or its subsidiaries terminates for any reason other than death,
within the two-year period beginning on the date that a Change of Control of the
Company occurs, then the Company shall pay to the Participant by the end of the
month following the month of termination a lump sum distribution of all of his
or her Deferral Accounts and Accrual Accounts. If the Participant dies after
termination of employment but before payment of any amount under this Section,
then such amount shall be paid to the Beneficiary within the first fifteen
(15) days of the month following the Participant's death.

(b)A Participant may elect to waive the lump sum distribution of all of his or
her Deferral Accounts and Accrual Accounts provided for in Section 9.1(a) and
maintain these Accounts upon the terms and conditions of this Program. Such an
election is permitted in either of two ways, and a Participant may make either
or both forms of election. First, such an election can be made subsequent to the
Change of Control and upon termination of the Participant's employment for any
reason other than death within the two year period beginning on the date of that
Change of Control. In the event of a distribution pursuant to such an election
to waive the lump sum distribution, Participant shall forfeit an amount equal to
10% of the amount that would otherwise have been distributed to him or her but
for the election. Such forfeited amount shall become the property of the
Company. Second, such an election can be made no less than three months prior to
the date on which a Change of Control occurs. In the event of such an election,
the election shall apply to any Change of Control occurring at least three
months later which is followed by termination of that Participant's employment
for any reason other than death within the two-year period beginning on the date
of that Change of Control. In the event of a distribution pursuant to such an
election, no forfeiting of 10% of the amount of the distribution shall occur.
Participant may include within this second type of election all or a portion of
any other moneys which would be due to him or her from the Company upon
termination, including for example but without limitation accrued vacation, sick
pay and severance benefits.

9.2UNFORESEEABLE EMERGENCY.

(a)A distribution of a portion of a Participant's Deferral Accounts and Accrual
Accounts because of an Unforeseeable Emergency will be permitted only to the
extent required by the Participant to satisfy the emergency need. Whether an
Unforeseeable Emergency has occurred will be determined solely by the Committee.
Distributions in the event of an Unforeseeable

10

--------------------------------------------------------------------------------



Emergency may be made by and with the approval of the Committee upon written
request by a Participant.

(b)An "Unforeseeable Emergency" is defined as a severe financial hardship to the
Participant caused by sudden and unexpected illness or accident of the
Participant or of a dependent of the Participant (as defined in Code
Section 152(a), as interpreted by Treas. Reg. 1457-2(h)(iv) and (v) and Rev.
Proc. 92-65), loss of the Participant's property due to casualty, or other
extraordinary and unforeseeable circumstances caused by a result of events
beyond the Participant's control. The circumstances that will constitute an
unforeseeable emergency will depend upon the facts of each case, but, in any
event, any distribution under this Section shall not exceed the amount required
by the Participant to resolve the hardship after (i) reimbursement or
compensation through insurance or otherwise, (ii) obtaining liquidation of the
Participant's assets, to the extent such liquidation would not itself cause a
severe financial hardship, or (iii) suspension of deferrals under the Plan.



9.3WITHDRAWALS. A Participant may elect by filing with the Company a form
specified by the Committee, to receive an amount equal to ninety percent of his
or her Deferral Accounts and Accrual Accounts at any time prior to his or her
Termination of Service. If a Participant makes an election described in this
Section 9.3 the balance of the Participant's Deferral Accounts not distributed
to the Participant shall be forfeited to the Company; the amount to which he or
she is entitled under this Section 9.3 shall be distributed to the Participant
in a single lump sum as soon as administratively practical following such
election; the Participant shall be prohibited from participating in deferral
portions of the Plan for the balance of the Fiscal Year in which this
distribution is made and the following Fiscal Year; any elections previously
made pursuant to Section 4.2 of this Plan shall cease to be effective.

9.4HUMANE TREATMENT DISTRIBUTION. In the event of the divorce or legal
separation of a Participant, and the awarding of all or a portion of the
Deferral Accounts and Accrual Accounts to the spouse of the Participant by court
order,, such spouse may elect, by filing with the Committee a form specified by
the Committee and by providing such other information as the Committee may in
its discretion reasonably request in order to confirm that the applicable facts
and circumstances are present, to receive a distribution of his or her portion
of the Deferral Accounts and Accrual Accounts pursuant and subject to the terms
of Section 8.1.


ARTICLE X

MISCELLANEOUS PROVISIONS


10.1PARTICIPANT RIGHTS IN THE UNFUNDED PLAN. Any liability of the Company to any
Participant with respect to any benefit shall be based solely upon the
contractual obligations created by the Plan; no such obligation shall be deemed
to be secured by any pledge or any encumbrance on any property of the Company.
The Company's obligations under this agreement shall be an unfunded and
unsecured promise to pay. No Participant or his or her designated beneficiaries
shall have any rights under the Plan other than those of a creditor of the
Company. Assets segregated or identified by the Company for the purpose of
paying benefits pursuant to the Plan remain general corporate assets subject to
the claims of the Company's creditors.

10.2NON-ASSIGNABILITY. Neither the Participant nor his or her Beneficiary shall
have any power or right to transfer, assign, anticipate, hypothecate or
otherwise encumber any part or all of the amounts payable hereunder, which are
expressly declared to be unassignable and non-transferable. Any such attempted
assignment or transfer shall be void and the Company shall thereupon have no
further liability to such Participant or such Beneficiary hereunder. No amount
payable hereunder shall, prior to actual payment thereof, be subject to seizure
by any creditor of any

11

--------------------------------------------------------------------------------



Participant or Beneficiary for the payment of debt, judgment or other
obligation, by a proceeding at law or in equity, nor transferable by operation
of law in the event of the bankruptcy, insolvency or death of the Participant,
his or her designated Beneficiary or any other beneficiary hereunder.

10.3TERMINATION OR AMENDMENT OF PLAN. The Company retains the right, at any time
and in its sole discretion, to amend or terminate the Plan, in whole or in part.
Any amendment of the Plan shall be approved by the Board, shall be in writing,
and shall be communicated to the Participants. Notwithstanding the above, the
Committee shall have the authority to change the requirements of eligibility or
to modify the Crediting Options hereunder. No amendment of the Plan shall
materially impair or curtail the Company's contractual obligations arising from
deferral elections previously made or for benefits accrued prior to such
amendment. Notwithstanding any other provision herein to the contrary, in the
event of Plan termination, payment of Deferral and Accrual Accounts shall occur
not later than the last business day of the month following the month in which
the termination is made effective.

10.4CONTINUATION OF EMPLOYMENT. This Plan shall not be deemed to constitute a
contract of employment between the Company and a Participant. Nothing in the
Plan or in any instrument executed pursuant to the Plan will confer upon any
Participant any right to continue in the employ of the Company or any Subsidiary
or affect the right of the Company or any Subsidiary to terminate the employment
of any Participant at any time with or without cause. Nothing in the Plan will
otherwise affect any Participant's employment relationship with the Company.

10.5RESPONSIBILITY FOR LEGAL EFFECT. Neither the Committee nor the Company makes
any representations or warranties, express or implied, or assumes any
responsibility concerning the legal, tax or other implications or effects of
this Plan.

10.6WITHHOLDING. The Company shall withhold from or offset against any payment
or accrual made under the Plan any taxes the Company determines it is required
to withhold by applicable federal, state or local laws.

10.7OTHER COMPENSATION PLANS. The adoption of the Plan shall not affect any
other incentive or other compensation plans in effect for the Company or any
subsidiary, nor shall the Plan preclude the Company from establishing any other
forms of incentive or other compensation for employees of the Company or any
subsidiary.

10.8PLAN BINDING ON SUCCESSORS. The Plan shall be binding upon the successors
and assigns of the Company.

10.9SINGULAR, PLURAL. Wherever appropriate in this Plan, nouns in the singular
shall include the plural.

10.10CONTROLLING LAW. The Plan shall be governed by and construed in accordance
with the internal law, without regard to conflict of law principles, of the
State of California to the extent not pre-empted by the laws of the United
States of America.

12

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.5



FLUOR EXECUTIVE DEFERRED COMPENSATION PROGRAM (Amended and Restated as of April
21, 2003)
FLUOR EXECUTIVE DEFERRED COMPENSATION PROGRAM (Amended and Restated as of April
21, 2003)
WITNESSETH
ARTICLE I THE PLAN
ARTICLE II DEFINITIONS
ARTICLE III PARTICIPATION
ARTICLE IV DEFERRALS
ARTICLE V OTHER ACCRUALS
ARTICLE VI MAINTENANCE OF ACCOUNTS
ARTICLE VII CREDITING OPTIONS
ARTICLE VIII ACCOUNT DISTRIBUTIONS
ARTICLE IX OTHER DISTRIBUTION EVENTS
ARTICLE X MISCELLANEOUS PROVISIONS
